 
PRIVATE CONTRACT INSTRUMENT FOR SURRENDER AND TRANSFER OF TRADE MARKS
 
Through the present private instrument of promise of trade mark surrender and
transfer, on one side:
 
S. TEIXEIRA PRODUTOS ALIMENTÍCIOS LTDA., limited society, with its head-office
at Av. Faustino Ramalho, n. 110, district of Vila Galvão, in the city of
Guarulhos, State of São Paulo, P.O. BOX ________, enrolled in the National
Registry for Legal Entities of the Brazilian Treasury Department – CNPJ (port.)
under the n. 64.111.206./0001—71, with its Social Contract dutifully filed in
the Board of Trade of the State of São Paulo – JUCESP (port.) under the “NIRE”
3520954034-5, in a session held on August 16th, 1990, in this act represented by
its administrating partner, Mr. Solon Teixeira de Rezende Júnior, Brazillian,
married, industrialist, possessing the ID n. 7.757.975-6, enrolled in the
National Registry for Tax-Payers or CPF (port.) under the n. 052.301.338-80,
living and holding residence at Rua Puréus, n. 293, district of Jardim Guedala,
in the city of São Paulo, State of São Paulo, P.O. BOX 05610-000, with full
consent of the Estate of Solon Teixeira de Rezende, jointly represented by its
beneficiaries underwritten bellow (henceforth referred to simply as
TRANSFERROR);
 
And on the other side:
 
GLOBAL MILK NEGÓCIOS E ADMINISTRAÇÃO DE BENS PRÓPRIOS LTDA., limited society
company, with its head-office at Av. dos Tajurás, n. 236, district of Cidade
Jardim, in the city of São Paulo, State of São Paulo, P.O. BOX 05670-000,
enrolled in the National Registry for Legal Entities of the Brazilian Treasury
Department – CNPJ (port.) under the n. 10.605.431/0001-35, with its Social
Contract dutifully filed in the Board of Trade of the State of São Paulo –
JUCESP (port.) under the “NIRE” 35.222.921.829, in a session held on December
2nd, 2008, in this act duly represented by its administrator, Mr. Edison
Carmagnani, Brazilian, married, business man, possessing the ID n. 2.256.983
SSP/SP, enrolled in the National Registry for Tax-Payers or CPF (port.) under
the n. 063.543.788-00, living and holding residence at Rua Bartira, n. 482,
apartment 131, district of Perdizes in the city of São Paulo, State of São
Paulo, P.O. BOX 05009-000 (Henceforth referred to simply as ASSIGNEE).and

 
 

--------------------------------------------------------------------------------

 
 
CASTROL LLC., The Majority quotaholder, A company duly constituted under the
laws of the State of Delaware, United States of America, based at 160 Greentree
Drive, Room 101, Dover in Kent County, 19904, herein represented by its Attorney
Mr. Edison Carmagnani, Brazilian, married, businessman, holder of Identity Card
n˚ 2.256.983 SSP/SP, and Individual Taxpayer Registration with the Federal
Revenue Service CPF 063.543.788-00, resident and domiciled at Rua Bartira, nº
482, apt. 131, Perdizes, in São Paulo, São Paulo, CEP 05009-000 (hereinafter
referred only as CASTROL) and
 
Have between them to be fair and of common accord that which follows
 
1st Clause – By the present instrument, the TRANSFERROR surrenders and transfers
to the ASSIGNEE, who accepts all rights, duties, interests and titles of
possession and property in accordance to Brazilian Law n.  9.279/96, regarding
the intangible patrimonial goods corresponding to the TRADE MARKS listed in
ATTACHMENT 1 provided here, and which as of now is an integral part of this
instrument, as well as the Commercial Fund of the referred society,consisting of
the totality of the customer list ,Product Formulas ,Products registeredwith the
agricultural Ministry,Manufacturing and Distribution Know How,and Comercial
Structure  from S.Teixeira Produtos Alimenticios Ltds and Paraleite Industria e
Comercio de Laticinios Ltda.
 
2nd Clause – The TRANSFERROR answers for the dispossession of the rights hereby
transferred, in the terms as they are set in Article 447 and following Articles
of the New Brazilian Civil Code (Law n. 10.406/2002) and declares that the TRADE
MARKS are free and uncompromised by any burden, debt, arrest or sequester, or
yet, by any restrictions of any kindas per the Negative Certictaes which will be
provide to the assignee till 12/5/2009.

 
 

--------------------------------------------------------------------------------

 
 
3rd Clause – The ASSIGNEE declares that, in accordance to Article 134 of Law of
Intellectual Property or simply “LPI”, it is duly legitimated to obtain the
entitlement of the TRADE MARKS, by filing all the conditions  of Article 128,
1st Paragraph, of the same law, as a legal entity legally constituted and in
effective practicing, directly or through companies under its control,
activities in the respective field and market niche corresponding the
classification of the products and services of the TRADE MARKS transferred at
this time.
 
4th Clause – The TRANSFERROR declares that, in accordance to Article 134 of the
LPI, this transfer includes all registrations and filings for Brands, equal or
similar, in the same classes, deposited up to this moment at the “INPI” or
National Institute for Industrial Property of Brazil.
 
5th Clause – The correct and adjusted price for the surrender and transfer of
the TRADE MARKS will be of R$ 8.000.000, 00 (eight million reais), which shall
be paid by the ASSIGNEE to the TRANSFERROR as per the cash flow agreed between
the parties that could be paid till 12/10/2009, t, through a deposit on an
account to be duly specified by the TRANSFERROR.
 
First Paragraph: The fee deposited, as indicated above, will be freely moved by
the TRANSFERROR, even if it remains under nominal ownership of the ASSIGNEE, the
TRANSFERROR being able to have the cash sum at its disposal at all times, as it
sees fit, the ASSIGNEE being bound to collaborate to this effect with respect to
the TRASNFERROR, whenever necessary, without any extra burden to the
TRANSFERROR.
 
Second Paragraph: Each party shall assume the responsibilities with regard to
the payment of taxes resulting from the transfer operation pledged at this time,
fulfilling their respective obligations, in accordance to tax legislation in
force.
 
6th Clause – Due to the  of the transfer pledged here, the ASSIGNEE ls  duly
authorized to register the transfer with the “INPI”, in accordance to Article
146 of the “LPI”, being, as of this moment, invested of all the rights pledged
here to make all decisions and assume all the costs to keep the transferred
TRADE MARKS available.

 
 

--------------------------------------------------------------------------------

 
 
First Paragraph: The costs involved in the legal registration of the TRADE
MARKS’ transfer with the “INPI” will be paid for by the ASSIGNEE.
 
Second Paragraph: The TRANSFERROR binds itself to arrange any documents
whatsoever and/or signed applications and documents, required by the “INPI –
National Institute for Industrial Property”, for the definite transfer of the
trade marks surrendered at this time, in up to 15 (fifteen) days, after having
been duly notified by the ASSIGNEE.
 
Third Paragraph: In case of refusal by the “INPI” to legally register the
transfer of nominal ownership of any of the TRADE MARKS to the ASSIGNEE
exclusively due to an act or omission of any act by the TRANSFERROR; the
TRANSFERROR shall be then bound to refund all payments made by the ASSIGNEE,
duly revised by the IGPM-FGV index (General Index for Market Prices; an
inflation measuring index done by Fundação Getúlio Vargas), or any other index
that comes to replace it; done so taking into account the date from the actual
placement of the payment until the date of refusal by the “INPI” and with an
incidence of interest in the order of 1% (one percent) per month, within 10
(ten) days of notification done by the ASSIGNE to the TRANSFERROR, regarding the
“INPI”’s refusal.
 
7th Clause – The TRANSFERROR shall surrender completely the use of the TRADE
MARKS withdrawing them from any documents whatsoever, such as cards, invoices,
bills, contracts, fliers, packaging, envelopes and others; within the maximum
time frame of 12 (twelve) months counting from the present instrument’s signing
and in the terms of the clauses below, except for the ones pledged within this
document that rule otherwise.

 
 

--------------------------------------------------------------------------------

 
 
8th Clause – The TRANSFERROR shall equally make an alteration of the
registration of its purpose as a legal entity, in up to 180 (one hundred and
eighty) days from the present instrument’s signing, excluding from its corporate
name any mention whatsoever to any of the TRADE MARKS contemplated here.
 
Single Paragraph: As of this moment it is agreed that the surrendering of TRADE
MARKS does not implicate in the alteration of the company’s object or field of
activity of any of the parties.
 
9th Clause – The TRANSFERROR binds itself still, to arrange for the alteration
of its registration within 180 (one hundred and eighty) days of the signing of
the present instrument, in view of the change in corporate legal name to be
adopted, with regard to any and all public entities, public service
concessionaries and before third parties as well.
 
10th Clause – The non fulfillment by any of the parties of the obligations
itemized in the present document will subject the party at fault to the payment
of a fine in the order of 10% (one per cent) of the fee stipulated in the 5th
Clause to the other party; in case the party at fault, once notified by the
other party, of the violation, does not solve it within 5 (five) working days
after receiving said notification.
 
11th Clause - This instrument shall not be altered, modified, changed or
emended, unless if done so in writing and duly signed by all parties.
 
12th Clause – In the event that any of the clauses, determinations or conditions
of this instrument become invalid, null or inapplicable by reason of court
order, the rest of the instrument is to remain valid and in force, not being
affected, impeded or invalidated in any way, the invalidated or annulled clause
having to be replaced by another endowed with legality, that shall contemplate,
as best possible, the intention of the parties to preserve the balance
stipulated in this instrument.
 
13th Clause – All communication between the contracting parties, shall be done
in writing, through a facsimile confirmed within 02 (two) days, through the
posting of the original document with the proper protocol to the addresses
indicated in the introduction of this instrument, the delivery being considered
the date the facsimile is received, in the following way:

 
 

--------------------------------------------------------------------------------

 
 
To the TRANSFERROR:
 
Name: SOLON TEIXEIRA DE REZENDE JÚNIOR
 
Address: Av. Faustino Ramalho, n. 110
 
Vila Galvão, Guarulhos, SP
 
07054-040
 
Phone Number: (11) 2497-2766
 
To the ASSIGNEE:
 
Name: Javier Tano Feijoo
 
Address: Av. dos Tajurás, nº 236
 
Cidade Jardim, São Paulo, SP
 
05670-000
 
Phone Number: (11) 3032-8872
 
Single Paragraph: Any of the parties may alter its addressing information above
through a notification of such alteration.
 
14th Clause – The following will be considered entirely null; individual
declarations of will made by the contracting parties in a form other than the
one pledged in this Instrument.

 
 

--------------------------------------------------------------------------------

 
 
15th Clause – In the highest form of legality with exception to the cases
explicitly foreseen in this instrument, the contracting parties recognize that:
(i) the non-exercising, or the delay in exercising, by any of the Parties, of
any of the rights that are assured to them by this instrument or by law will not
constitute the substitution or renouncing of such rights, nor will it harm it’s
eventual exercising; (ii) the partial exercising of such rights by any of the
parties, will no impede their exercise in the future, nor the exercise of any
other right.
 
Single Paragraph: The tolerance, by any of the parties, of the violation or the
disregard for any of the clauses in this Instrument, shall not be interpreted as
tolerance to the violation or disregard for any of its clauses, thereby failing
to constitute a renounce. No renounce shall be put into effect unless done
specifically in writing b the party.
 
16th Clause – For all legal ends and effects, the parties declare to accept the
present instrument in the exact terms in which it was written, binding
themselves and their inheritors and successors to duly and faithfully fulfill
it.
 
17   Clause  -  The Present Instrument , by expressed will of the parties the
now renounce the right of repentance is signed in an irrevocable and
irretratable character, not only binding themselves but their heirs and
successors in any title , besides the event that the assignee do not execute the
payment as written on Clause 5a above.
18th Clause – To resolve any legal issues that directly or indirectly arise from
this contract, the parties elect as a competent court, the Central Judicature of
the Capital of the State of São Paulo, explicitly excluding any other,
independently of how privileged it is.
 
And, by thus being in agreement, the Parties sign the present instrument in 03
(three) copies of equal form and content, in the presence of the two witnesses
that are also to sign it.
 
São Paulo, April 30thh, 2009

 
 

--------------------------------------------------------------------------------

 
 
Signatures of
 
Global Milk Negocios e Admintracao de Bens Proprios LTDA

--------------------------------------------------------------------------------

Javier Antonio Feijo
 
Castroll LLC

--------------------------------------------------------------------------------

P.Edison carmaganani
 
S.Teixeira Produtos Alimenticios LTDS

--------------------------------------------------------------------------------

Solon Teixeira De Rezende Jnior-Sonia Pistori Teixeira
 
In Agreement( Inheritors Of Solon Teixeira De Rezende
 
Stella pistori Teixeira
 
Solange Pistori Teixeira Libonati
 
Solon Teixeira de Rezende Junior
 
Sonia Pistori Teixeira.
 
Withesses
 
Geroncio O. Moreira
 
Ivani Sobral de Brito.

 
 

--------------------------------------------------------------------------------

 